Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 7, 9-12, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht (US 2011/0006046) in view of Matthews (US 2014/0042138).

Albrecht discloses regarding claims 1, 4, 7, and 17, a welding system and power supply comprising an engine 36 configured to produce a power output, a first inverter 46 outputting a second power and second inverter 48 outputting a third power. Also see paragraph [0023]: the conversion circuitry 44 may contain one or more of an inverter. Albrecht fails to specifically disclose a DC bus to provide DC power. 

Matthews discloses regarding claims 1, a DC bus 202/204, 212/214 for providing DC power to an inverter circuit 220. The power is provided via an engine/generator. (See Paragraph [0023] and Fig 2.) 

It would have been obvious to adapt Albrecht in view of Matthews to provide the DC Bus and an engine configured to drive a generator to produce a first power output as this is an obvious alternative for providing power to a system for welding as the bus can be easily modified in the field. 
Albrecht discloses Regarding claim 6, the second and third power outputs may occur simultaneously. (See Paragraph [0024]) Regarding claims 9 and 20, Fig 1 shows a torch 26 configured to generate an arc and a work lead clamp 32. Regarding claim 10, a welding operation may be selected via knob 18 and switches 20. (See Paragraph [0018]) Regarding claim 11, a shielding gas may be used, making the process a SMAW process. (See Paragraph [0018]) 

Albrecht discloses regarding claim 12, a welding system and power supply comprising an engine 36 configured to produce a power output, a first inverter 46 outputting a second power and second inverter 48 outputting a third power. Also see paragraph [0023]: the conversion circuitry 44 may contain one or more of an inverter. A welding torch 26 is detachably coupled to the power supply and configured to receive welding output. (See Paragraph [0019]) Albrecht fails to specifically disclose a DC bus to provide DC power. 

Matthews discloses regarding claims 12, a DC bus 202/204, 212/214 for providing DC power to an inverter circuit 220. The power is provided via an engine/generator. (See Paragraph [0023] and Fig 2.) 

It would have been obvious to adapt Albrecht in view of Matthews to provide the DC Bus and an engine configured to drive a generator to produce a first power output as this is an obvious alternative for providing power to a system for welding as the bus can be easily modified in the field. 

Regarding claim 14, the second and third power outputs may occur simultaneously. (See Paragraph [0024])

Albrecht discloses regarding claims 17, a welding system, having an enclosure as shown in Fig 1, and power supply comprising an engine 36 configured to produce a power output, a first inverter 46 outputting a second power and second inverter 48 outputting a third power. Also see paragraph [0023]: the conversion circuitry 44 may contain one or more of an inverter. Albrecht fails to specifically disclose a DC bus to provide DC power. 

Matthews discloses regarding claims 17, a DC bus 202/204, 212/214 for providing DC power to an inverter circuit 220. The power is provided via an engine/generator. (See Paragraph [0023] and Fig 2.) 

It would have been obvious to adapt Albrecht in view of Matthews to provide the DC Bus and an engine configured to drive a generator to produce a first power output as this is an obvious alternative for providing power to a system for welding as the bus can be easily modified in the field. 

Regarding claim 20, Albrecht discloses, A welding torch 26 is detachably coupled to the power supply and configured to receive welding output. (See Paragraph [0019]) Albrecht fails to specifically disclose a DC bus to provide DC power.

Claims 2, 3, 5, 8, 13, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht (US 2011/0006046) in view of Matthews (US 2014/0042138) and Albrecht (US 2010/0187210).

The teachings of Albrecht ‘046 have been discussed above. Albrecht ‘046 discloses converting the voltage to the appropriate level and type using a conditioner (which may or may not contain a transformer) but, fails to disclose the specific horsepower, voltages, power type, wattage and the transformer. 

Matthews discloses regarding claim 2, a DC bus 202/204, 212/214 for providing DC power to an inverter circuit 220. The power is provided via an engine/generator. (See Paragraph [0023] and Fig 2.) 

However, Albrecht ‘210 discloses using an inverter with a transformer for converting the power to AC or DC and the desired output. (See Paragraph [0024]) It would have been obvious to adapt Albrecht ‘046 in view of Albrecht ‘210 to provide the transformer for outputting the appropriate AC or DC output. It would have been obvious to use a certain horsepower or wattage as it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routing skill in the art as the horsepower, current and wattage would be selected based on the application.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Albrecht (US 2011/0006046) in view Matthews (US 2014/0042138) and of Bornemann et al (US 2009/0277881).

The teachings of Albrecht have been discussed above. Albrecht fails to disclose the pouch or tote being attached to the welding device. Bornemann discloses a pouch 69 which is attached to the welding device as shown in Fig 6. It would have been obvious to adapt Albrecht in view of Bornemann to provide the pouch for holding the torch assembly or work lead assembly. (See Paragraph [0024)

Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. Matthews is now used to show the amended portions of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/28/2022